The principal issue concerns the right of the plaintiffs to declare due and demand payment of the entire principal of the note and mortgage because of failure of the defendants to pay to them the amount of the premiums on $131,600 of insurance taken out by the plaintiffs to protect their interest in a debt of $75,000. Neither the note nor the mortgage contained any provision requiring the mortgagor to maintain insurance for the benefit of the mortgagee, as in Eberich v. Solomon, 112 Conn. 498,501, 152 A. 823, nor the quite usual agreement to pay insurance premiums, as well as taxes, on the property mortgaged to secure the note. The sole reference to insurance premiums was in the acceleration clause and this would be appropriate as supplemental to an agreement, such as those above mentioned, to insure or to pay insurance premiums. Unless there is such a covenant or agreement, however, the mortgagee cannot charge the mortgagor for the premiums on insurance obtained by the mortgagee for protection of his mortgage interest. Snow v. Pressey, 85 Me. 408,414, 418, 27 A. 272; Hamel v. Corbin, 69 Minn. 223, *Page 340 
230, 72 N.W. 106; Miller v. Hunt, 6 Idaho 523, 524,57 P. 315; Clark v. Wilson, 103 Mass. 219, 221; 1 Wiltsie, Mortgage Foreclosure (4th Ed.) p. 706; 41 C. J. 643; 19 R.C.L. 404; 1 Jones, Mortgages (8th Ed.) 490. I am unable to agree with the majority opinion in construing the acceleration clause, considered either by itself or with the statutes (General Statutes, 4731, 5081), as impliedly requiring the mortgagors either to insure the property for the benefit of mortgagees or to reimburse the latter for premiums on insurance obtained by them for that purpose. Rather the situation of the plaintiffs seems comparable to that of the plaintiff in Sperry v. Butler,75 Conn. 369, 53 A. 899, of whom it is said (PRENTICE, J.), p. 375, "he exercised the privileges of a free agent when he purchased a mortgage note payable ten years from date, and the security therefor, in which was no provision for the payment by the mortgagee of the taxes and assessments as a part of the condition." To imply the agreement as the majority opinion does seems to me to write a contract for the defendants which they neither signed nor effectively entered into. To enforce it imposes entirely unreasonable conditions upon them, especially in view of the disproportion of the amount of insurance to that of the debt.
As to the matter of the assumption agreement, it appears from the finding that exercise of the option to accelerate and demand payment was not activated thereby but was based, at the time, entirely upon failure to pay the insurance premiums. Therefore, whatever may be the legal status as to the efficacy of the vote of assumption it is not necessarily such as, in equity, to entitle the plaintiffs to foreclose. Petterson v. Weinstock, 106 Conn. 436, 446, 138 A. 433.
In this opinion HINMAN, J., concurred. *Page 341